UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA F I L E D

 

 

NOV 3 0 2016

) clerk, u.s. nismcr a. aankruptcy

UNITED STATES OF AMERICA ) Courts fortna Dlstrict of Co|umbla
)
)

v. ) Case No: 97-cr-293-RCL
)
WALTER PARKER, JR. )
)
)
Defendant. )
)
ORDER

Without objection, the Court hereby ADOPTS the Report and Recommendation of
Magistrate Judge Harvey.

Defendant’s use of medical marijuana is a violation of federal law. Defendants under
federal supervision are prohibited from using medical marijuana even if that use is in compliance
With D.C. law or the law of any other state.

The Court agrees, however, that in this case the defendant’s use was not a Willful
violation of his supervised release, and therefore defendant’s term of supervised release shall not
be revoked.

Moreover, the Court agrees With Magistrate Judge Harvey that the conduct of the
defendant and the interests of justice lead to the conclusion in this case that the motion for early
termination of Supervision as recommended shall be, and it hereby is, GRANTED.

It is SO ORDERED.

Date; November£, 2016 z c jaw

Royl:é C. Lamberth
United States District Judge